Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 31 May 2022. Claims 1, 4, 5, and 11 have been amended. Claims 9 and 10 have been cancelled. Claims 1-8 and 11 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 31 May 2022 have been fully considered but they are persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
	4. Applicant's remarks have been fully considered and they are considered persuasive

	The 112(b) has been withdrawn in light of the Applicant’s amendments and cancelled claims.

Response to Remarks/Amendment
	5.  Applicant's remarks filed 31 May 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues that “…Applicant has amended the claims to reflect that a single processing device can ingest and process electronic communications and/or data generated by multiple customers/users. As such, the Applicant respectfully submits that the claim limitations preclude performance in the mind for the purposes of determining, for example, customer churn. Thus, Applicant respectfully requests the Examiner to withdraw this rejection…”

The examiner respectfully disagrees. The applicant argues that the amended claims do not express a mental process and abstract idea. However, the amended claims describe the utilization of data and algorithms to predict user behavior indicating satisfaction and churn probability which encompass evaluation, judgement and observation which is analysis of information of the data and its analysis for predicting user behavior which is a mental process. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process since they encompass the evaluation, judgement, and observation. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.
The applicant argues that “Claim 1, as amended and in pertinent part, recites electronically gathering with a processing device, from at least one independent data source other than a telecommunications provider, a set of data points, wherein the data points comprise information about the behavior of a population of mobile-device customers and potential mobile-device customers, the behavior comprising 6FOSTER GARVEY PC165791111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAX (206) 447-9700 navigating to a predetermined URL; determining with the processing device a numerical score for multiple mobile-device customers or potential mobile-device customers based on the information; and comparing with the processing device the determined numerical score to one or more predetermined numerical thresholds, and based on the comparing, determining the multiple mobile-device customers' or potential mobile-device customers' likelihood to churn and whether the mobile-device customers or potential mobile-device customers should be the target of emphasized marketing efforts…the cited references fail to teach or suggest the limitations recited in amended claim 1.”

The examiner respectfully disagrees. The applicant argues that the amended claims are not covered by the prior art references Sharp, Hewitt, and Guheen. However, the reference Sharp teaches 0097 the utilization of electronic components to gather data from various data sources 0059 with processing device 0038 where the data describes the behavior of the customers that 0068 utilize mobile devices from  0082 information from various population profiles including the potential customers behavior 0223 determining a score for the users or customers of the mobile device that 0082 use information about the customer from varying backgrounds including potential customers 0037 utilizing the comparison of scores produced compared to thresholds to analyze churn where 0035 the likelihood of the customers to churn is calculated with 0082 use information about the mobile customers from varying backgrounds including potential customers, so 0054 the targeting from the customers for the marketing process can happen. This is combined with Hewitt Col 2 Lines 45--55 the use of a data source from users and Guheen the use of a predetermined URL Col 266 Lines 1-5 to teach the described claims in claim 1. Furthermore, the references Sharp, Hewitt, and Guheen all teach the use of modeling for analysis of customer information so it would have been reasonable to combine them. Therefore, the rejection is maintained.
The applicant argues that “Claim 4, as amended…collecting with a processing device a plurality of data inputs from multiple sources other than a telecommunications provider, the plurality of data inputs including at least carrier identifying information, device identifying information, and churn activity information; comparing with the processing device the device identifying information and the churn activity information to determine that multiple known devices have engaged in churn activity and outputting a potential churn event based on the comparing, the churn activity comprising navigating to a predetermined URL; comparing with the processing device the carrier identifying information with the churn activity and outputting a compensation factor based on the comparing; and combining with the processing device the potential churn event and the compensation factor to produce a churn prediction…the cited references fail to teach or suggest the limitations recited in amended claim 4”

The examiner respectfully disagrees. The applicant argues that the amended claims are not covered by the prior art references Sharp and Guheen. However, the reference Sharp teaches 0037 the creation of churn prediction from data sets where 0097 the gathering of data from various data sources which does not need to be but can include a telecommunications provider 0059 with processing device 0082 where the data includes information about the carrier, information identifying the mobile devices and, 0035 data regarding the churn activity 0037 has the utilization of standard of comparison applied to the determination of churn activity 0059 with processing device 0054 where devices information is utilized to engage in the determination of churn activity 0035 and determining the potential churn events based on this analysis and comparison of behavior 53341883 20202 applying the comparison of the various models that analyze 0059 with processing device 0035 determination of churn activity and  0054 the utilization of information related to the carriers and output 0136 the combination of the various aspects including 0059 with processing device 0035 the potential churn event to 0222 predict churn. This is combined with Guheen for the use of a predetermined URL Col 266 Lines 1-5 to teach the described claims in claim 4. Furthermore, the references Sharp and Guheen all teach the use of modeling for analysis of customer information so it would have been reasonable to combine them. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-8 and 11 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

	The limitations and steps described in claims 1/11 are the steps of: electronically gathering, from at least one independent data source other than a telecommunications provider, a set of data points, wherein the data points comprise information about the behavior of a population of customers and potential customers, the behavior comprising navigating to a predetermined URL (Collecting and Receiving Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining a numerical score for multiple customers or potential customers based on the information (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and comparing the determined numerical score to one or more predetermined numerical thresholds, and based on the comparing, determining the multiple customers’ or potential customers’ likelihood to churn and whether the customers’ or potential customers’ should be the target of emphasized marketing efforts (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity). the steps of: generating detail lookup tables, wherein the lookup tables comprise specific bidstream data and third-party SDK device data (Storing and Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a carrier prediction model, wherein the carrier prediction model determines the carrier (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining device clusters with new information, the cluster classifying unique, wherein a unique is identified as corresponding to a specific user (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); processing, by a machine learning algorithm, the detail lookup table data churn pairs, carrier prediction model data, and cluster data, the date churn pairs indicating whether the user has navigated to a predetermined URL ((Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with machine learning algorithm)); and generating a data set from the machine learning algorithm, wherein the output represents final churn pairs, the final churn pairs representing a subscriber churn likelihood (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with machine learning algorithm)) which under their broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, judgement and observation and commercial interactions of Organizing Human Activity and Mathematical Concept/Relationships but for the recitation of generic computer components. That is, other than mobile-device, processing device, and device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity and a Mathematical relationship/concept. which under their broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, judgement and observation and commercial interactions of Organizing Human Activity and Mathematical Concept/Relationships but for the recitation of generic computer components. That is, other than mobile-device, processing device, and device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity and a Mathematical relationship/concept. For example, the utilization of data and algorithms to predict user behavior indicating satisfaction and churn probability encompasses what a modeler does to analyze and draw results of customer satisfaction and churn. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components evaluation, judgement and observation, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than mobile-device, processing device, and device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving, collecting, and storing data about customer satisfaction (receiving/collecting/storing information) is insignificant extra-solution activity as this is receiving/collecting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0034] Correspondingly, it is to be understood that a computer-readable medium is transformed by storing software or computer-executable instructions thereon. Likewise, a processing device is transformed in the course of executing software or computer-executable instructions. Additionally, it is to be understood that a first set of data input to a processing device during, or otherwise in association with, the execution of software or computer-executable instructions by the processing device is transformed into a second set of data as a consequence of such execution. This second data set may subsequently be stored, displayed, or otherwise communicated. Such transformation, alluded to in each of the above examples, may be a consequence of, or otherwise involve, the physical alteration of portions of a computer-readable medium. Such transformation, alluded to in each of the above examples, may also be a consequence of, or otherwise involve, the physical alteration of, for example, the states of registers and/or counters associated with a processing device during execution of software or computer-executable instructions by the processing device.
Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, collecting, or storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processing device identifying attributes, nor the storing, collecting, or receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt, collecting, or storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 4 and 5 also contain the identified abstract ideas above, with the additional elements of a server, processor, data bus, and non-transitory computer-readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claims 1/11 above.
Claims 2-3 and 6-8 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1/11 above. 
Therefore, claims 1-8 and 11 are ineligible. 
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2016/0203509 to Sharp (hereinafter referred to as “Sharp”) in view of US patent number 8744898 to Hewett (hereinafter referred to as “Hewett”) in further view of US patent number 7315826 to Guheen (hereinafter referred to as “Guheen”)

(A) As per claim 1, Sharp teaches a method comprising the steps of: electronically gathering with a processing device, from at least one independent set of data points, wherein the data points comprise information about the behavior of a population of mobile- device customers and potential mobile-device customers, the behavior; (Sharp: [0097 the utilization of electronic components to gather data from various data sources 0059 with processing device 0038 where the data describes the behavior of the customers that 0068 utilize mobile devices from  0082 information from various population profiles including the potential customers behavior])
Determining with the processing device a numerical score for the multiple mobile-device customers or potential mobile-device customers based on the information; (Sharp: [0223 determining a score for the users or customers of the mobile device that 0082 use information about the customer from varying backgrounds including potential customers])
and comparing with the processing device the determined numerical score to one or more predetermined numerical thresholds, and based on the comparing, determining the multiple mobile-device customers’ or potential mobile-device customers’ likelihood to churn and whether the mobile-device customers or potential mobile-device customers should be the target of emphasized marketing efforts. (Sharp: [0037 utilizing the comparison of scores produced compared to thresholds to analyze churn where 0035 the likelihood of the customers to churn is calculated with 0082 use information about the mobile customers from varying backgrounds including potential customers, so 0054 the targeting from the customers for the marketing process can happen])
Although Sharpe teaches the application of churn to customer data as taught above, it maybe does not explicitly teach using a data source other than a telecommunications provider. 
Hewett teaches:
The use of a data source other than a telecommunications provider (Hewett: [Col 2 Lines 45--55 the use of a data source from users])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with use of a data source other than a telecommunications provider of Hewett as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [Col 7 Lines 14-32] of Hewett.
Sharp in view of Hewett does not teach the use of a predetermined URL which is taught by Guheen:
Guheen teaches:
The use of a predetermined URL (Guheen: [The use of a predetermined URL Col 266 Lines 1-5])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data with telecommunications of Sharp in view of Hewett with the use of the URL of Guheen as they are analogous art along with the current invention which solve problems with understanding customers, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [Col 8 Lines 5-15] of Guheen.

(B) As per claim 2, Sharp teaches the method, wherein determining the mobile-device customer or potential mobile-device customers likelihood to churn is further based on at least one of one or more temporal events or one or more time constraints for service provider preferences within an adjustable window of time associated with mobile-device customer or potential mobile-device customer behavior. (Sharp: [0031 reciting “churn event, which is often defined as a lack of activity over a period of time”, 0038 reciting “model is also directed towards being flexible in the sense that it can be easily enriched with additional behavioral or contextual data”, 0056 reciting “data collection might be performed by one or more set of network devices”, 0068 reciting “information about client device might be provided automatically to another networked device, independent”, 0078 reciting “networked services provider to track customer behavior, and/or provide contextual offerings”, 0082 reciting “data from networked services providers about their customers, including customer profiles, billing records, usage data, purchase data, types of mobile devices”, 0129 reciting “the length of the window can be adjusted”])

(C) As per claim 3, Sharp teaches the method, wherein the at least one independent data source comprises an executable pixel installed on a web platform, wherein the pixel is associated with a location, and wherein the pixel is configured to send an indication when a mobile-device customer or potential mobile-device customer visits the location. (Sharp: [0045 reciting “A web-enabled client device may include a browser application that is configured to receive and to send web pages”, 0047 reciting “further provide information useable to detect a location”, 0056 reciting “data collection might be performed by one or more set of network devices”, 0068 reciting “information about client device might be provided automatically to another networked device, independent”, 0078 reciting “networked services provider to track customer behavior, and/or provide contextual offerings”, 0082 reciting “data from networked services providers about their customers, including customer profiles, billing records, usage data, purchase data, types of mobile devices”])
Sharp does not teach the following features which are taught by Hewett:
…source comprises a executable pixel…wherein the pixel is associated with… (Hewett: [Col 12 Lines 54-67 See use of an executable pixel])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with utilization of pixels of Hewett as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [Col 7 Lines 14-32] of Hewett.

11. Claim 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20160203509 to Sharp (hereinafter referred to as “Sharp”) in view of US patent number 7315826 to Guheen (hereinafter referred to as “Guheen”)

(A) As per claim 4,  Sharp teaches a method for predicting churn based on multiple independent data sources, the method comprising: collecting with a processing device a plurality of data inputs from multiple sources other than a telecommunications provider, the plurality of data inputs including at least carrier identifying information, device identifying information, and churn activity information; (Sharp: [0037 the creation of churn prediction from data sets where 0097 the gathering of data from various data sources which does not need to be but can include a telecommunications provider 0059 with processing device 0082 where the data includes information about the carrier, information identifying the mobile devices and, 0035 data regarding the churn activity])
comparing with the processing device identifying information and the churn activity information to determine that multiple known devices have engaged in churn activity and outputting a potential churn event based on the comparing the behavior comprising;  FoSTER PEPPER PLLC 165791111 THIRD AVENUE, SUITE 3000 SEATTLE, WASHINGTON 98101-3299 CUSTOMER NUMBER-21-PHONE (206) 447-4400 FAX (206) 447-9700(Sharp: [0037 has the utilization of standard of comparison applied to the determination of churn activity 0059 with processing device 0054 where devices information is utilized to engage in the determination of churn activity 0035 and determining the potential churn events based on this analysis and comparison of behavior])
53341883 2comparing with the processing device the carrier identifying information with the churn activity and outputting based on the comparing; (Sharp: [0202 applying the comparison of the various models that analyze 0059 with processing device 0035 determination of churn activity and  0054 the utilization of information related to the carriers ])
and combining with the processing device the potential churn event and to produce a churn prediction. (Sharp: [0136 the combination of the various aspects including 0059 with processing device 0035 the potential churn event to 0222 predict churn])
Although Sharpe in view of Hewitt teaches the application of churn to customer data as taught above, it does not explicitly teach compensation usage and a predetermined URL . 
Guheen teaches:
The consideration of usage of compensation (Guheen: [3076 describes the usage of compensation in a system ])
The use of a predetermined URL (Guheen: [The use of a predetermined URL Col 266 Lines 1-5])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data of Sharp with consideration of compensation factors and URL of Guheen as they are analogous art along with the current invention which solve problems with understanding customer churn, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [3021] of Guheen.

(B) As per claim 5, Sharp teaches a system for measuring mobile-device customer behavior, comprising: at least one server, wherein the at least one server further comprises a processor; (Sharp: [0078 the determination with a system the behavior of mobile device customers 0246 through a computer system that can include a server and processor])
a data bus, wherein the data bus is configured to receive inputs to the system, wherein the inputs to the system comprise at least one of environmental data, behavior data from two or more independent sources other than a telecommunications provider, device data including multiple mobile-device customers’ current mobile device characteristics and available and upcoming mobile devices as announced by vendors, service providers or industry reviews, and advertising data; (Sharp: [0098 the application of a data bus type transfers of data within a system  0078 that include the collection and inputs of behavior data and 0097 the gathering of data from various multiple data sources which does not need to be but can include a telecommunications provider and 0082 this data including characteristics of mobile devices from the vendors and providers and 0108 data used for marketing and advertising])
a storage device bidirectionally coupled to the data bus, wherein the storage device stores at least the inputs, and wherein the inputs further comprises a dataset, and wherein the dataset is updated with information from the available inputs; (Sharp: [0059 describing a bidirectional input and output bidirectional system with 0098 the application of a data bus type transfers of data within a system 0066 with storage of the data sets, and the 0108 updating of the information provided])
a non-transitory computer-readable medium embodying computer code, the non- transitory computer-readable medium being coupled to the data bus, the computer program code comprising network instructions executable by the processor and operable to enable the processor to perform the operations of: stored datasets, stored dataset produces a data structure; (Sharp: [0043 the utilization of computers with components like computer-readable medium and code with 0076 program code of the computer 0098 the application of a data bus type transfers of data within a system  0066 with storage of the data sets and data structures])
and measuring mobile-device customers’ behavior using the data structure to predict mobile-device customers’ churn probability the behavior comprising; (Sharp: [0078 that use of behavior data from mobile device customers and 0066 utilizing the data structures of the data 0222 to predict churn risk probability and behavior])
and a display, wherein the at least one server is coupled to the display, wherein the measured mobile-device customer behavior is graphically output via the display as a client dashboard, and wherein the client dashboard indicates the predicted mobile-device customer churn probability. (Sharp: [0044 the application of a display where graphical outputs of information may be displayed such as 0078 that use of behavior data from mobile device customers where there can be 0059 a dashboard display on a computing interface with graphical outputs that displays information such as 0222 information to predict churn risk])
Although Sharpe in view of Hewitt teaches the application of data processing and churn to customer data as taught above, it does not explicitly teach total amounts or cleaning or use of predetermined URLs. 
Guheen teaches:
Having a total amount (Guheen: [2262 describes a total amount])
Cleaning parts of the system (Guheen: [0500 to clean parts of a system])
The use of a predetermined URL (Guheen: [The use of a predetermined URL Col 266 Lines 1-5])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data with data inputs of in view of Sharpe with totals and cleaning of Guheen as they are analogous art along with the current invention which solve problems with understanding customer churn with data inputs, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [3021] of Guheen.

(C) As per claim 6, Sharp teaches the system, wherein the data bus is configured to received additional inputs, wherein the additional inputs are added to the model to enhance prediction of mobile-device customer churn probability based on geographic location, and wherein the additional inputs further comprise at least one geographic location indicator, wherein the at least FoSTER PEPPER PLLC 165791111 THIRD AVENUE, SUITE 3000 SEATTLE, WASHINGTON 98101-3299 CUSTOMER NUMBER-22-PHONE (206) 447-4400 FAX (206) 447-9700 53341883 2one geographic location indicator comprises at least one of a mobile-device customer being present in a service provider store or value-added reseller, and geographic location data, where geographic location data may be indicated by one or more of. a mobile device network location, a mobile device network WiFi provider location, a mobile device application tracking event, and a mobile device text message (SMS or MMS) that upon receipt or actionable intent (tapping a provided link). (Sharp: [As in claims 1, 3, 5, 0065 reciting “information that may be employed to determine a physical location of the device, including for example, a MAC address, IP address, or the like”, 0086 reciting “physical location information may be determined using a variety of mechanisms, including, for example, identifying a cellular station”])
Sharp does not teach the following features which are taught by Guheen:
…customer being present in a service provider store or value-added reseller, and geographic… (Guheen: [0148 reciting “for internet service providers”])
Sharp teaches data processing and analysis to determine locations and Guheen teaches service providers. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine data processing and analysis to determine locations of Sharp with service providers of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing data processing and analysis to determine locations.

(D) As per claim 7, Sharp teaches the system, wherein the inputs or the additional inputs further comprise a mobile device application installation indicating interest in churning or upgrading a device or service plan. (Sharp: [As in claims 5, 6, 0171 reciting “typical features that may be of interest for use within the churn models”])

(E) As per claim 8, Sharp teaches the system, wherein the dataset is continuously updated with information from the available inputs. (Sharp: [As in claim 5, 6])
Sharp does not teach the following features which are taught by Guheen:
…dataset is continuously updated with information… (Guheen: [0361 reciting “focuses on the continuous”])
Sharp teaches data processing and updates and Guheen teaches continuity. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine data processing and updates of Sharp with continuity of Guheen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing data processing and updates.

(F) As per claim 11, Sharp teaches generating device detail with the processing device, wherein comprise device specific and third-party data as in claim 1. Sharps also teaches the use of social networking advertising interpreted as bidstream data (Sharp: [ 0057 “public postings on social networking web sites” for advertising bidstream data]); 
generating with the processing device determines with multiple devices as in claim 1. Sharp also teaches the use of a carrier prediction model (Sharp: [the use of carrier prediction models 0109]); 
determining device  with new device information with the processing device, the device is identified as corresponding to a specific user as in claim 1. Sharps also teaches classifying by clusters for unique segments (Sharp: [classifying by clusters 0106 for unique segments 0117]); 
processing, by the processing device, detail lookup table data churn pairs and cluster data the behavior comprising as in claim 1. Sharps also teaches using a machine learning model for carrier prediction models and clusters. (Sharp: [a machine learning model 0092 for carrier prediction models 0109 and clusters 0106]); 
and generating with the processing device a data set from the output represents final churn pairs, the final churn pairs representing a subscriber churn likelihood as in claim 1. Sharps also teaches using a machine learning model. (Sharp: [using a machine learning model 0092])
Sharp does not teach lookup tables, SDK devices, and predetermined URLs which are taught by Guheen:
Guheen teaches:
The use of lookup tables (Guheen: [the use of lookup tables 0958])
The use of SDK devices (Guheen: [the use of “software development kit” or SDK devices 2017])
The use of a predetermined URL (Guheen: [The use of a predetermined URL Col 266 Lines 1-5])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of churn to customer data with data inputs of in view of Sharpe with lookup tables, SDK devices, and predetermined URLs  of Guheen as they are analogous art along with the current invention which solve problems with understanding customer churn with data inputs, and the combination would lead to an improved system of analyzing customer data which would improve the efficacy of the data analysis of customer data as taught in [3021] of Guheen.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's
Disclosure.
US 10185975 B2
Predicting unsubscription of potential customers
Sinha; Moumita et al.
US 20170372351 A1
DYNAMIC STATE-SPACE MODELING BASED ON CONTEXTUAL AND BEHAVIORAL FACTORS
Sharp, III; Richard Winslow et al.
US 20170019291 A1
WIRELESS CARRIER NETWORK PERFORMANCE ANALYSIS AND TROUBLESHOOTING
Tapia; Pablo et al.
US 20170006135 A1
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
SIEBEL; THOMAS M. et al.
US 20170004513 A1
SUBSCRIPTION CHURN PREDICTION
Vadakattu; Rama Krishna et al.
US 20160247173 A1
PREDICTING CUSTOMER LIFETIME VALUE
MANOHARAN; Vignesh et al.
US 20160196010 A1
Personal Wireless Navigation System
Sheha; Michael A. et al.
US 20150127455 A1
AUTOMATED ENTITY CLASSIFICATION USING USAGE HISTOGRAMS &amp; ENSEMBLES
Penzotti; Julie et al.
US 20120166379 A1
CLUSTERING COOKIES FOR IDENTIFYING UNIQUE MOBILE DEVICES
Dasgupta; Anirban et al.
US 20110106616 A1
FILTER FOR USER INFORMATION BASED ON ENABLEMENT OF PERSISTENT IDENTIFICATION
Bigby; Michael et al.
US 20070156673 A1
Churn prediction and management system
Maga; Matteo et al.


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        8/23/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683